Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  March 29, 2019                                                               Bridget M. McCormack,
                                                                                             Chief Justice

  158836                                                                            David F. Viviano,
                                                                                    Chief Justice Pro Tem

                                                                                  Stephen J. Markman
                                                                                       Brian K. Zahra
                                                                                 Richard H. Bernstein
                                                                                 Elizabeth T. Clement
  In re BULLEY/MAY, Minors.                             SC: 158836               Megan K. Cavanagh,
                                                                                                  Justices
                                                        COA: 342837
                                                        Wayne CC Family Div:
                                                         17-000561-NA

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 20, 2018
  judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  pertaining to respondent-mother, and we REMAND this case to that court for further
  consideration.

         On remand, while retaining jurisdiction, the Court of Appeals shall remand this
  case to the Wayne Circuit Court Family Division for that court to reconsider its
  November 6, 2017 order finding jurisdiction and its February 7, 2018 order terminating
  respondent-mother’s parental rights to JMM and AIDB. The circuit court shall be
  directed to specifically address: (1) whether there is sufficient evidence that
  respondent-mother either engaged in the abuse of PES or failed to protect PES from the
  abuse, resulting in a reasonable likelihood that JMM and AIDB would suffer harm,
  injury, or abuse in the foreseeable future if placed in respondent-mother’s home, taking
  into consideration, among other evidence, whether respondent-mother was attentive to
  PES’s medical needs by taking PES to five doctor appointments during the approximate
  five-week period PES was in her care; the significance of evidence that medical
  professionals did not observe signs of physical abuse on PES during the child’s medical
  appointments; testimony that respondent-mother was not told by PES’s father that he
  twice dropped PES; and whether respondent-mother knew the cause of the non-accidental
  trauma inflicted on PES and attempted to conceal it, see In re Ellis, 294 Mich App 30,
  32-36 (2011), and (2) whether termination is in JMM’s and AIDB’s best interests, taking
  into consideration, among other evidence, the lack of evidence of domestic violence,
  abuse, or CPS involvement with respect to JMM and AIDB; the children’s bond to
  respondent-mother; evidence of suitable housing, income, and family support;
  respondent-mother’s visitation with JMM and AIDB; respondent-mother’s January 15,
                                                                                                              2

2019 divorce from PES’s father; and whether respondent-mother would benefit from a
case service plan. The circuit court may, in its discretion, receive proofs or hold an
evidentiary hearing. The circuit court shall be directed to forward to the Court of
Appeals a written opinion addressing the above issues within 42 days of the Court of
Appeals remand order. The Court of Appeals is DIRECTED to expedite its consideration
and resolution of this case.

      We do not retain jurisdiction.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        March 29, 2019
       t0326
                                                                            Clerk